Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on 02/26/2021 is accepted by Examiner.
Claims 1-2,7-9,13-15  and 18-20 are allowed.  The prior art does not disclose an apparatus for sampling signals in a power controller, comprising: an analog-to-digital converter (ADC) configured to sample an input signal, the input signal being associated with a sense signal from an output stage in the power controller; a synthesizer that predicts a value of the sense signal based on information about a pulse width modulation (PWM) waveform provided to the output stage; a filter that subtracts a portion of the predicted value of the sense signal from the sense signal to produce the input signal for the ADC; and a combiner that combines an output of the ADC with the portion of the predicted value of the sense signal to produce a measured value of the sense signal as recited in claim 1. Claims 2-7 and 16-17 depend from allowed claim 1, they are  also allowed accordingly.
The prior art does not disclose a method for sampling signals in a power controller having combined method steps of  producing a digital sample of an input signal, the input signal being associated with a sense signal from an output stage in the power controller; predicting a value of the sense signal based on information about a pulse width modulation (PWM) waveform provided to the output stage; subtracting a portion of the predicted value of the sense signal from the sense signal to produce the input signal; and combining the digital sample with the portion of the predicted value of the sense signal to produce a measured value of the sense signal as recited in claim 8. Claims  9-15 and 18 depend from allowed claim 8, they are  also allowed accordingly.
 system for sampling signals in a power controller having a combination of  an analog-to-digital converter (ADC) configured to sample an input signal, the input signal being associated with a sense signal from an output stage in the power controller; a synthesizer that predicts a value of the sense signal based on information about a pulse width modulation (PWM) waveform provided to the output stage; a truncator that receives the predicted value of the sense signal and produces a portion of the predicted value of the sense signal; a filter that subtracts the portion of the predicted value of the sense signal from the sense signal to produce the input signal for the ADC; and a combiner that combines an output of the ADC with the portion of the predicted value of the sense signal to produce a measured value of the sense signal as recited in claim 19. Claim 20 depends from allowed claim 19, it is  also allowed accordingly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867